AO 442 (Rev. 11/11} Arrest Warrant

 
  
 
 

for the 2020 JUN -5 Pb a

Eastern District of Wisconsin

CLERK OF COUR

United States of America
v.

Tyshaun T. Smith (DOB: XX/XX/1994) Case No.

20-M-308 (SCD)

a ad

 

 

Defendant

ARREST WARRANT

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) —Tyshaun T. Smith (DOB: XX/XX/1994) ,
who is accused of an offense or violation based on the following document filed with the court:

 

Indictment O Superseding Indictment Ol Information © Superseding Information & Complaint

€ Probation Violation Petition C1 Supervised Release Violation Petition Violation Notice ( Order of the Court

This offense is briefly described as follows:

an attempted arson of property used in or affecting interstate commerce, in violation of Title 18, United States Code,
Section 844(i), and possession of a firearm, a destructive device, made i in violation of the National Firearms Act (NFA), in
violation of Title 26, United States Gode, Sections 5861(c), 5845(a), and 5845(f).

  

Date: 6-4-2020

 

suing officer’s signature

City and state: | Milwaukee, Wisconsin =| ; Stephen Dries, U.S. Magistrate Judge

Printed name and title

 

 

Return

This warrant was received on (date) o “feos , and the person was arrested on (date) G /5 / 2a2o

at (city and state) Fra-k/l;. j lL/ /

Date: (2020 Sa! a

Arresting officer's signature

Lae Sen

Printed name and title

 

 

 

Case 2:20-mj-00308-SCD Filed 06/05/20 Page 1of1 Document 9

 
